Title: From George Washington to Brigadier Generals John Glover and Alexander McDougall, 20 June 1777
From: Washington, George
To: Glover, John,McDougall, Alexander



Sir
Head Quarters Middle Brook 20th June 1777.

The Enemy decamped, the night before last, & have returned to their former position from Amboy to Brunswick. This appears to have been in consequence of a sudden resolution, as they had been employ’d in raising a chain of redoubts from Sommerset to Brunswick; which they wou’d not have done, had they at first intended to abandon their new Ground in so short a time. What may have determined them to change their plan it is hard to tell; whether they might have been alarmed by the animation among the People, which brought them together in considerable numbers & disappointed in the movements they may have expected us to make, thence concluding their design impracticable; or whether they may have an operation against some

other Quarter in view, the event must show. In the meantime, I think it necessary to be upon our Guard against any sudden expedition up the North river, & therefore desire you will if you have advanc’d any distance from Peeks kill halt where you are & proceed no further—if you are near that Post return to it, or if you have not cross’d the river you are of course to continue where you are. I am Sir Your most Obet Servant

Go: Washington

